Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-8 are objected to because of the following informalities:  the claims do not include any transitional terms (e.g. comprising).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claim 8 is directed to a data processing program, i.e., software, that is not stored on a statutory computer-readable medium.  Consequently, the claimed program is simply a series of mental steps, i.e., an abstract idea.  And, because an abstract idea does not fall into one of the four statutory categories of invention, claim 8 is non-statutory.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1-8, the claims use numerous instances of the term “data”.  For example, claim 1 recites “distributing data” in line 1, “storing data” in line 4, and “recovery of data” in line 24.  It is not clear if these instances are all referring to the same or different instances of “data” rendering the claims indefinite.
Claims 1-8 also recite “user data” and “insufficient data” in addition to just “data”.  Is “user/insufficient data” a subset of “data” or entirely different “data”?
Claims 1-8 recite the limitation "the basis" numerous times, for example, in lines 7 and 14 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 7, and 8 recite numerous instances of “the plurality of the other nodes” or “one or more of the other nodes”.  There is insufficient antecedent basis for “the other nodes” because it is not clear which “other nodes” are being referred to.
Claim 3 recites the limitation "the part with respect to the recovery" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the part with respect to the recovery" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the relevant data blocks" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Due to the number of 35 USC § 112, second paragraph rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejection(s), however, the list of rejections may not be all inclusive.  Applicant should refer to these rejection(s) as examples of deficiencies and should make all the necessary corrections to eliminate the 35 USC § 112, second paragraph problems and place the claims in a proper format.
Due to the vagueness and a lack of clear definiteness in the articles used in the claims, the claims have been treated on their merits as best understood by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112